*752MEMORANDUM***
The facts of this case are known to the parties.
In accordance with SEC v. Zandford, 535 U.S. 813,122 S.Ct. 1899, 153 L.Ed.2d 1 (2002), and Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Dabit, 547 U.S. 71, 126 S.Ct. 1503, 164 L.Ed.2d 179 (2006), as well as this Court’s recent ruling in U.S. Mortgage, Inc. v. Saxton, 494 F.3d 833 (9th Cir.2007), we conclude the commissions charged by Scottrade, which necessarily “coincided” with the purchase and sale of securities, fall squarely within the range that the Securities Litigation Uniform Standards Act was intended to cover.
AFFIRMED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.